Citation Nr: 1711393	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  03-13 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for latent-type schizophrenic reaction, residual type, with depressive features (schizophrenia). 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected schizophrenia.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1968 to August 1970. 

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, that continued the Veteran's evaluation for schizophrenia as 30 percent disabling.  

The Veteran appeared at the RO and testified before a Decision Review Officer (DRO) in June 2003 and the undersigned Veterans Law Judge in June 2004.  Transcripts from those hearings are of record.

In a June 2008 written statement, the Veteran's attorney raised the issue of entitlement to a TDIU due to his service-connected schizophrenia alone.  The Board has jurisdiction over this claim because it is a component of his claim for a higher rating for his service-connected schizophrenia.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In an October 2008 rating decision, the RO increased the Veteran's evaluation for schizophrenia from 30 to 50 percent disabling, effective April 14, 2008.  In an October 2012 rating decision, the RO increased the Veteran's evaluation for schizophrenia from 30 to 50 percent disabling, effective November 6, 2001, the date of claim.  As these grants do not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).      

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 
REMAND

When the Board last reviewed the case in September 2010, it noted that the April 2010 private psychiatric evaluation performed by M.C., M.D. contradicted the other medical evidence of record.  Specifically, M.C. concluded that the Veteran was totally disabled as of 2004 and likely far earlier.  M.C. disagreed with the Global Assessment of Functioning (GAF) scores assigned to the Veteran between 1998 and 2008, which were between 60 and 80.  In his opinion, the Veteran never had a GAF score greater than 50 and had been exhibiting severe symptoms of schizophrenia for over three decades.  M.C. assigned a GAF score of 20-25.  Given the stark contrast in the medical evidence of record the Board remanded the case, as it found a VA examination and opinion necessary to retrospectively assess the severity of the Veteran's service-connected schizophrenia during the course of the period of the appeal.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008).

The Veteran underwent a VA examination in June 2011, during which the examiner diagnosed schizophrenia, and assigned a GAF score of 70.  The examiner noted that there was no evidence of psychotic symptoms, either hallucinations, delusions, disorganized speech, or grossly disorganized behavior.  The examiner further noted that the current GAF score was representative of some "mild symptoms," and found that the Veteran generally functioned pretty well, as he had some meaningful interpersonal relationships.  The Veteran underwent a second VA examination in February 2013, during which the same examiner who performed the June 2011 examination diagnosed schizophrenia, and assigned a GAF score of 75.  The examiner again noted that the Veteran exhibited mild symptoms.  

While the VA examiner noted the Veteran's current symptoms, she failed to retrospectively assess the severity of the Veteran's schizophrenia during the appeal period as per the aforementioned remand directives.  Thus, the June 2011 and February 2013 VA opinions are inadequate to adjudicate the claim.  Accordingly, another VA opinion to retrospectively assess the severity of the Veteran's service-connected schizophrenia during the course of the period of the appeal is necessary.  See Id. 
In addition, in its September 2010 remand, the Board also directed the agency of original jurisdiction (AOJ) to adjudicate the issue of entitlement to a TDIU; however, the AOJ has yet to do so.  As noted above, the TDIU claim is part of the Veteran's increased rating claim.  In this regard, the Board also finds the opinions that address this claim inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A VA examination report dated in September 2003 includes the examiner's opinion that the Veteran's symptoms were not interfering with his employment functioning.  A VA examination report dated in September 2007 includes the examiner's opinion that the Veteran's industrial impairment was not caused by or a result of his schizophrenia.  An April 2009 private opinion from E.R.D., M.D. notes the Veteran was under his care since 1999 for schizophrenia, and he concluded that the Veteran was totally and permanently incapacitated to work.  An April 2010 private opinion from M.C., M.D. notes that the Veteran was unable to work as a result of his schizophrenia, as he was totally disabled since at least 2004.  The June 2011 VA examiner found the Veteran's mental symptoms caused moderate occupational impairment and concluded that these symptoms caused his separation from work in 2001.  The same VA examiner performed the February 2013 examination and found that the Veteran's schizophrenia did not preclude the Veteran from obtaining or engaging in gainful employment; however, she also stated that she should have been recused from offering such opinion due to her previous opinion in June 2011.  A November 2016 private opinion from M.C., M.D. indicated that there was nothing in an occupational setting that the Veteran could pursue.  M.C. concluded that the Veteran was totally incapacitated since October 2003. 

The Board finds the aforementioned opinions inadequate due to a lack of any rationale, and in the case of the VA examiner, unreliable; as she openly articulated that she contradicted herself and should have been recused from providing a second opinion.  Moreover, the VA examiner should have addressed whether the Veteran's schizophrenia precluded him from securing and following substantially gainful employment consistent with his education and occupational experience at any time during the period on appeal.  Consequently, the Board determines that an additional opinion regarding the Veteran's employability should be obtained.   

Further, the outcome of the TDIU claim is in part dependent on the outcome of the increased rating claim on appeal.  Therefore, the TDIU claim is inextricably intertwined with the increased rating claim and must also be remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

As there has not been substantial compliance with the September 2010 remand directives, the case must be remanded again.  Stegall v. West, 11 Vet. App. 268 (1998).

Further, in October 2001 and January 2002, the Veteran reported that he received treatment for his psychiatric disorder with W.P, M.D.  He signed the appropriate consent form and requested that the records be obtained.  There is no indication that the originating agency attempted to request or obtain such records.  As the aforementioned private treatment records are potentially relevant to the issues on appeal, further development to obtain these records is in order.  38 C.F.R. § 3.159 (c)(1).

Finally, the Veteran regularly receives VA treatment; however the most recent VA treatment notes of record are dated in September 2015.  Consequently, VA medical records dated from September 2015 to the present should be associated with the claims file.  38 C.F.R. § 3.159 (c)(2); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include records pertaining to the Veteran's treatment by W.P., M.D. for the period of the appeal, as well as VA outpatient treatment records for the period from September 2015 to the present.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record and the Veteran so notified in accordance with 38 C.F.R. § 3.159(e).

2.  Once the record is developed to the extent possible, all pertinent evidence of record must be made available to and reviewed by an appropriate VA physician who has not provided a prior opinion in this case. 

Following a review of the record from the date of claim, (VA outpatient treatment records, private treatment records, statements from the Veteran's former employer, statements from the Veteran's family, and statement's from the Veteran about his symptoms), the physician should specifically address:  

* The September 2003 VA examination report that demonstrates findings of coherent and logical thought processes; no evidence of disorganized speech; no evidence of delusions; no evidence of hallucinations; no evidence of obsessions, phobias, or panic attacks; no evidence of suicidal ideation; no evidence of impairment of thought process or communication; appropriate affect; intact memory; fair insight; good judgement; oriented to person, place, and time; and depressed mood.  The examiner remarked that the Veteran's symptoms were not interfering with his employment functioning or social functioning.

* The April 2010 private opinion from M.C., M.D. that notes that the Veteran was unable to work as a result of his schizophrenia, as he was totally disabled since at least 2004 and that the GAF scores assigned to his schizophrenia throughout the appeal period were inaccurate.

o The examiner is informed that a February 2002 VA examination resulted in a GAF score of 60; a September 2003 VA examination resulted in a GAF score of 60; a January 2007 private evaluation from E.R.D., M.D. resulted in a GAF score of 50; a May 2008 private evaluation from E.R.D., M.D. resulted in a GAF score of 50; a September 2007 VA examination resulted in a GAF score of 65; a July 2009 VA examination resulted in a GAF score of 80; a June 2011 VA examination resulted in a GAF score of 70; and a February 2013 VA examination resulted in a GAF score of 75. 

* The November 2016 private opinion from M.C., M.D. indicated that there was nothing in an occupational setting that the Veteran could pursue.  M.C. concluded that the Veteran was totally incapacitated since October 2003.

The examiner must also comment on the following: 

* VA outpatient treatment records dated in 2001 and 2002 show that the Veteran worked at the United States Postal Service in various positions for over 27 years.  

* VA outpatient treatment records dated in March 2001 note the Veteran's report of his wife dying in his arms, and his request to retire from work shortly thereafter.  Records later that same month also show that the Veteran reported having problems at work since 1996 due to harassment.  

* VA outpatient treatment records dated in April 2001 note the Veteran's sadness when he thinks of his wife, as well as his feelings of anxiety about the thought of returning to work, because he felt that his life was in danger because he "knew too much." 

* Records dated in November 2001 show the Veteran missed one month of work due to an orthopedic injury.  

* A VA outpatient treatment record dated in April 2003 notes that the Veteran feels that people are against him at his job.  

* A VA examination report dated in September 2003 indicates that the Veteran currently worked at the United States Postal Service and was able to handle clients.

The examiner must provide an opinion addressing whether the Veteran's service-connected schizophrenia precluded him from securing or maintaining any form of substantially gainful employment consistent with his education and occupational background. 

The opinion must consider the Veteran's level of education and previous work experience but factors such as age or impairment caused by any non-service-connected disabilities are not to be considered.

For purposes of the opinions, the physician should assume that the Veteran is credible. 

The supporting rationale for all opinions expressed must be provided.  If the physician is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion(s).

3.  If the schedular criteria for TDIU under 38 C.F.R. 
§ 4.16(a) (2016) are not met for any portion of the appeals period, the RO must refer the claim to the Director, Compensation and Pension, for extra-schedular consideration on the issue of entitlement to TDIU, as per 38 C.F.R. § 4.16(b).  The RO must include in this referral a full statement as to the Veteran's service-connected disabilities, employment history, education, and vocational attainment and all other factors having a bearing on the issue.  The Director, VA Compensation and Pension, is requested to provide adequate reasons and bases for any decision.  

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




